DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed January 7, 2020 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-3 and 5-21 are pending.

Election/Restrictions
4.	Newly submitted claims 10-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claims 10-21 are related to original claims 1-3 and 5-9 as process of use and product.  The groups can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used for a different purpose such as the treatment of burns.
5.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
6.	Claims 1-3 and 5-9 are examined on the merits.
Claim Rejections - 35 USC § 112
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a pharmaceutically acceptable salt or solvate of Formula I”, and the claim also recites “wherein the pharmaceutically acceptable salt or the salt of the solvate of Formula I” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The broader range states that Formula I can be a salt or a solvate while the narrower range states that the solvate is a solvent of the salt of Formula I.  Thus, it is unclear if the claims encompass the solvate of Formula I or the Formula I must be in the form of the salt.
7.	Claim 2 is indefinite because is states that the composition comprises a pine cone carbide extract which comprises the solvated form of the salt of Formula I.  This is confusing because it is unclear if the solvated form of the salt of Formula I is combined with the pine cone carbide extract or if the solvated form of the salt of Formula I is extracted from the pine cone carbide.  The specification states that Formula I is extracted from the pine cone carbine and then made into the pharmaceutically acceptable salts or solvated forms.  The specification does not appear 

Claim Rejections - 35 USC § 101
8.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
…claim 1 in the present application includes components that do not occur together in nature, namely, the pharmaceutically acceptable salt or solvate of Formula I and pharmaceutically acceptable carrier(s), excipient(s), additive(s), or any combination thereof.

Furthermore, in the present application, conversion of the compound of Formula I to a salt, solvate, or salt of a solvate is a substantive chemical and structural change from how the compound is found in nature. Changing a compound from a neutral form to a charged salt form changes the physical properties and behavior of a compound compared to how the compound is found in nature. This change results in a pharmaceutical composition with markedly different characteristics from what exists in nature.

The additional element recited in the claims is that the compound must be present as a salt or solvate thereof. However, as discussed in Bang (US 5,248,696), pharmaceutically acceptable acid addition salts of resin acids and derivatives are prepared by conventional reactions with equivalent amounts of organic and inorganic solutions, including sodium hydroxide and potassium hydroxide (see column 7, 2nd paragraph). Furthermore, the combination of the salts with liquids, such as water and alcohol, provides compositions for oral administration in liquid and solid forms (see column 7, 3rd paragraph). Compositions comprising the compound in methanol are also disclosed (see Example 1 in columns 7-8). Accordingly, 
Applicant also argues:
Additionally, the revised Patent Subject Matter Eligibility Guidance provides an additional analysis step (Step 2A, Prong 2) which requires the examiner to assess whether the judicial exception is integrated into a practical application. See 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg. Vol. 84, No. 4, January 7, 2019. Here, the individual components are integrated into a pharmaceutical composition, which provides a practical application (for methods for pain relief) and provides a pharmaceutical composition that does not occur anywhere in nature.

At least because claim 1 recites subject matter having “markedly different” characteristics in comparison to the characteristics of the individual components alone, claim 1 is eligible under 35 U.S.C. § 101 (Step 2A, Prong 1) because it is not directed to a judicial exception. Because the individual components of claim 1 are integrated into a pharmaceutical composition with a practical application (for methods for pain relief), the individual components are integrated into a practical application and the pharmaceutical composition is therefore eligible under 35 U.S.C. § 101 (Step 2A, Prong 2).

	However, this argument is not persuasive because the judicial exception is not integrated into a practical application because the additional element of an intended use only generically links the judicial exception to a field of use and does not result in a markedly distinct characteristic in comparison with the closet occurring natural counterpart, i.e. the compound itself.  Therefore, applicant’s arguments are not persuasive.  The claims are considered to be properly rejected as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 103
9.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (U.S. 5,248,696) in view of Moon (US 2014/0363530) and Takaya (US Pat. No. 4,166,115).
Bang teaches compositions for treating tumors with resin acids and derivatives thereof (abstract). Specifically taught in column 6, line 49, is the compound of the instant claims, abieta-6,8,11,13-tetraen-18-oic acid, as a preferable compound of the composition. The reference specifically teaches the compounds are administered in compositions at a dosage of 0.01 to 0.50 mg/mg of carrier (see column 7, lines 32-41).
The reference teaches that pharmaceutically acceptable acid addition salts of the resin acids are prepared by conventional reactions with equivalent amounts of organic or inorganic solutions, and exemplary salts include potassium and sodium hydroxide (which would result in the potassium or sodium salt; instant claim 1) (see column 7, 2nd paragraph). Additionally, combination of the resin acids with pharmaceutically acceptable carriers are taught, including water and alcohols, which would result in the solvated salt forms (see column 7, 3rd paragraph). Example 1 specifically teaches using methanol to isolated extracts and would thereby result in solvated salts. The reference teaches that the compositions are formulated for oral administration and liquid or solids (see column 7, lines 15-25).
In regards to applicant’s claims 2, 3, and 5-7, the processes by which the products are obtained are not essential to a determination of patentability of the composition form disclosed in the claims. The patentability of product-by- process claims is based on the product itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
In the instant case, as Bang teaches the products of the instant claims, the processes by which the composition are obtained as recited in instant claims 2, 3, 5-7 are not given patentable weight.
It is noted that the intended use of the composition, i.e. for pain relief, is not considered to be a patentably distinguishing feature of an invention. See MPEP 211.02 (II): "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP §2111.02(11)). Accordingly, the compositions of Bang read on that of instant claim 1.
	Bang et al. does not teach (i) ammonium or organic amine salts as recited by instant claim 1 or (ii) the specific formulations of instant claims 8 and 9.

In addition, Takaya (US Pat. No. 4,166,115) teaches that the creation of salts from ammonium and organic amines was also known and conventional in the art (see column 14, lines 21-32).  
Based on the level of skill of the ordinary artisan in the art at the time of the present invention and the knowledge in the art as discussed above, the formation of salts including ammonium and organic amines as taught by the cited references and formulations as taught by Moon and Takaya would have been prima facie obvious to one of skill in the art.
One would have been motivated to do so as Moon and Takaya teach various salts and formulation types for structurally similar resin acids which are of the same class as the compounds Bang. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully forming various salts, including those of the instant claims, and formulating the resin acid of Bang via the formulation types of Moon and Takaya, which are also resin acids.  It is not considered to be inventive to formulate a known pharmaceutical product, i.e. the compound of Formula I, into known pharmaceutically acceptable forms, i.e. ammonium salt, organic amine salts, and solvated forms of Formula I.  Thus, the claimed composition is considered to be an obvious modification of what was known in the art prior to the effective filing date.

Double Patenting
10.	Claims 1-3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of copending Application No. 16/095,356 (reference application).
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

11.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.